DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                 O.G., the father and C.P.V., the mother,
                                Appellants,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              Nos. 4D14-841
                              and 4D14-965

                            [October 15, 2014]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Howard Harrison, Senior Judge; L.T. Case
No. 502012DP300346.

  Andrew A. Holness of Law Offices of Andrew A. Holness, P.A., West Palm
Beach, for appellant, O.G., the father.

  Antony P. Ryan, Regional Counsel, and Paulina Forrest, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant, C.P.V., the mother.

  Kristen Flynn, Children’s Legal Services, Department of Children and
Families, Belle Glade, for appellee.

  James Walsh, Legal Aid Society of Palm Beach County, Inc., West Palm
Beach, for Guardian Ad Litem Program.

PER CURIAM.

    We affirm the orders terminating parental rights in all respects but one.
The father, O.G., offered some evidence that he made sufficient efforts to
see his children so that his abandonment of them was not established by
clear and convincing evidence. Accordingly, although we affirm the
termination of the father’s parental rights, we remand for the trial court to
strike that portion of the order basing the termination on abandonment.
GROSS, TAYLOR and GERBER, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                 -2-